Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/20/2020. 
Applicant has amended claims 2, 5, 7, and 16.
Claims 2-21 are pending herein. 
The Applicant’s remark and amendments to the claims were fully considered with the results that follow. 

Response to Amendment/Arguments
The Applicant’s arguments with respect to claims 2+ have been considered but are moot because the arguments do not apply to combinations of references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4, 5-7, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coyer (US 2007/0204004), in view of Condon (US 2012/0254457).

Regarding claims 2, 13 and 7, 18:
Coyer discloses one or more processors (Fig. 6);
 and a memory (Fig. 6) storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: 
send a multicast content transmission to a first device and a second device (Fig. 1 Transmission via multicast mechanism); 
determine a first content preference associated with the first device and a second content preference associated with the second device ([0026] and Figs. 1 and 2, communication network 20 comprises a media distribution system 22 operable to distribute a plurality of content 24 to a plurality of wireless devices 25-27, wherein at least some of the devices are operable to selectively execute and/or store selected content based on device user-specific personalization information.  In particular, the user-specific personalization information includes personalized content preference information; devices 25, 26, 27 media modules include personalized content preference descriptor), and 
send, to the first device based on the first content preference, a first unicast content transmission (Fig. 1 – personalized content preference descriptor, plurality of devices 25-27; [0029] the media distribution center may deliver the content in a one-to-one fashion); and 
send, to the second device based on the second content preference, a second unicast content transmission (Fig. 1 – personalized content preference descriptor, plurality of wireless devices 25-27; [0029] the media distribution center may deliver the content in a one-to-one fashion).
	Coyer fails to explicitly disclose, synchronize, based on a fragment identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content based on the first content preference, and wherein the second unicast content transmission comprises second content based on the second content preference.
	However, in an analogous art, Condon discloses synchronize, based on a fragment identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content based on the first content preference, and wherein the second unicast content transmission comprises second content based on the second content preference. In 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine a multicast to plural devices, each having user content preferences, as taught above by Coyer, to include the teachings of Condon, for the purpose of providing a system and method to dynamically control the flow of multimedia data and the streaming characteristics to ensure real-time, consistent delivery of source content. (Condon [0002]).

Regarding claims 3 and 14:
Coyer-Condon discloses the multicast content transmission comprises a video stream (Coyer - Fig. 1 multicast mechanism), and wherein one or both of the first unicast content transmission or the second unicast content transmission comprise an audio stream (Coyer teaches unicast [0029] one-to one transmission; Condon teaches transmitting audio with the video in one stream [0017-0018]).  

Regarding claims 4 and 15:
Coyer-Condon discloses receive the first content preference from the first device and receive the second content preference from the second device (Fig. 2 and [0026]).  

Regarding claims 5 and 16:
Coyer-Condon discloses multicast and unicast transmission as described in claim 2 and 7, and Condon discloses synchronization by point markers that are encoded into the media streams, etc ([0036-0037]). Coyer-Condon teaches the first unicast content transmission and the second unicast content transmission are synchronized with the multicast content transmission (Condon [0036-0037] and Fig. 1).  Coyer discloses unicast and multicast transmissions [0029]).

Regarding claims 6 and 17:
Coyer-Condon discloses generate, based on the first content preference, the first unicast content transmission; and generate, based on the second content preference, the second unicast content transmission (Fig. 1 – create and transport a multimedia content flow; [0029]).  

Regarding claims 11 and 21:
Coyer-Condon teaches the first audio preference associated with the first device is based on user information stored on the first device, and wherein the second audio preference associated with the second device is based on user information stored on the second device (Coyer [ 0034] or Fig. 1).

Regarding claims 12:
Coyer-Condon teaches wherein the first video content is associated with a first content source, and wherein one or both of the first audio content or the second audio content are associated with a second content source (Condon [0028] A stream controller is an intermediate data server, designed to receive switchable streams from one or more sources, and provide this streams as required to one or more clients.).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coyer (US 2007/0204004), in view of Condon (US 2012/0254457), in further view of Whiteing (2011/0138433).

Regarding claims 8 and 19:
Coyer-Condon fail to explicitly teach determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content.  
Whiteing teaches determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content (Fig. 2 – secondary audio with both audio and video).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Coyer-Condon, to include the determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content, as taught by Whiteing, for the purpose of providing broadcasting and synchronizing video with a secondary audio program ([0016]).

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coyer (US 2007/0204004), in view of Condon (US 2012/0254457), in further view of Le Pelerin (2014/0373042).
Regarding claims 9 and 20:
Coyer-Condon fail to explicitly teach the processor executable instructions that cause the apparatus to package the first audio content with the first video content for the first transmission further cause the apparatus to encrypt the first audio content and the first video content, and wherein the processor executable instructions that cause the apparatus to package the second audio content with the first video content for the second transmission further cause the apparatus to encrypt the second audio content and the first video content (Le Pelerin [0020] video content and first algorithm) and the audio content is encrypted by a second device ([abstract] audio content encrypted with a second algorithm using system key). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Coyer-Condon, to include the teachings of Le Pelerin, for the purpose of providing secure transmission of content, and preventing piracy and unauthorized use (Le Pelerin [0016]).

Regarding claim 10:
Coyer-Condon-Le Pelerin teaches  the first audio content and the first video content are decrypted at the first device, and wherein the second audio content and the first video content are decrypted at the second device ([Le Pelerin [0025-0026] secondary secure device being configured to receive the encrypted audio content data from the receiver and comprises a decryption device configured to decrypt the audio content data with the secret second algorithm by using the system key previously implemented in the secondary secure device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421 

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421